Name: Commission Regulation (EEC) No 821/86 of 20 March 1986 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the second quarter of 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/ 14 Official Journal of the European Communities 21 . 3 . 86 COMMISSION REGULATION (EEC) No 821/86 of 20 March 1986 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the second quarter of 1986 HAS ADOPTED THIS REGULATION : Article 1 For the second quarter of 1986 the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 4 200 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation, 2 100 tonnes of meat, expressed in bone-in meat. Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import less 55 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 14 (4) (a) and (c) thereof ; Whereas the Council, under special import system appli ­ cable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 31 December 1986, an estimate of 25 000 tonnes divided into two quantities of 16 670 tonnes and 8 330 tonnes each , according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 , it is necessary to determine the quanti ­ ties to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 ( 1 ) (b) of that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1986 . For the Commission Frans ANDRIBSSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 2) OJ No L 362, 31 . 12 . 1985, p . 8 .